365 U.S. 292 (1961)
BULLOCK
v.
SOUTH CAROLINA.
No. 78.
Supreme Court of United States.
Argued January 9, 1961.
Decided February 20, 1961.
CERTIORARI TO THE SUPREME COURT OF SOUTH CAROLINA.
Matthew J. Perry argued the cause for petitioner. With him on the brief were Lincoln C. Jenkins, Jr. and Donald James Sampson.
Robert L. Kilgo argued the cause for respondent. With him on the brief were Daniel R. McLeod, Attorney General of South Carolina, Everett N. Brandon, Assistant Attorney General, and S. Norwood Gasque.
PER CURIAM.
After hearing oral argument and fully examining the record which was only partially set forth in the petition for certiorari, we conclude that the totality of circumstances as the record makes them manifest did not warrant bringing the case here. Accordingly, the writ is dismissed.